United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0282
Issued: March 29, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 1, 2015 appellant filed a timely appeal of an October 2, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than 17 percent monaural loss of hearing in the
left ear for which he received a schedule award and no ratable impairment in his right ear.
On appeal appellant argues that he is entitled to a schedule award for loss of hearing in
his right ear and that he requires hearing aids for both ears.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 18, 2014 appellant, then a 59-year-old toolmaking inspector, filed an
occupational disease claim (Form CA-2) alleging that he developed a loss of hearing in his left
ear due to noises at work including machines, hand grinders, and chipping guns. He indicated
that he first became aware of his condition on June 5, 2014 and first attributed the condition to
his employment on that date.
In support of his claim, appellant submitted audiologic records from the employing
establishment’s hearing loss conservation program. The employing establishment controverted
appellant’s claim and asserted that the building where appellant worked was well within the
guidelines for noise exposure.
By letter dated July 23, 2014, OWCP requested that appellant provide additional medical
evidence in support of his claim. Appellant informed OWCP that he had worked at the
employing establishment for 30 years in the machine shop. He noted that the employing
establishment provided earplugs and that he worked 10 hours a day, four days a week. Appellant
listed the source of noise as loud machines, impact wrenches, air hoses, chipping guns, and loud
fans. He disputed the employing establishment’s allegations regarding his limited noise
exposure and asserted that he had requested a safety check, but did not yet have the results.
OWCP referred appellant for a second opinion evaluation with Dr. Charles
Hollingsworth, II, a Board-certified otolaryngologist, on January 27, 2015. In his February 19,
2015 report, Dr. Hollingsworth described appellant’s noise exposure. He reviewed appellant’s
audiogram dated February 10, 2015 and found bilateral severe high frequency hearing loss worse
on the left. Dr. Hollingsworth opined that appellant’s loss of hearing was employment related
and recommended hearing aids.
Dr. Hollingsworth applied the American Medical Association, Guides to the Evaluation
of Permanent Impairment2 formula and determined that appellant had no ratable loss of hearing
on the right, but 16.9 percent left monaural impairment. He found that appellant had 2.8 percent
binaural hearing loss. Appellant’s February 19, 2015 audiogram demonstrated testing at 500,
1,000, 2,000, and 3,000 hertz (Hz) and on the right exhibited decibel (dB) loss of 20, 20, 20, and
20 respectively. This averaged dB loss of 20. Dr. Hollingsworth subtracted the fence of 25 dBs
resulting in -5, which he multiplied by 1.5 to result in no monaural hearing loss on the right. On
the left at the aforementioned levels, appellant’s audiogram demonstrated losses of 25, 35, 35,
and 50 dBs respectively. Applying the same procedures to the audiologic results for appellant’s
left ear resulted in an average of 36.2 and reducing by the fence of 25 and multiplying this by
1.5, Dr. Hollingsworth found 16.9 percent. He then calculated appellant’s binaural loss of
hearing as 2.8 percent.
In a decision dated April 15, 2015, OWCP accepted appellant’s claim for bilateral loss of
hearing due to noise exposure. An OWCP medical adviser reviewed Dr. Hollingsworth’s report
and concluded that the binaural hearing loss was three percent under the A.M.A., Guides. He
further found that noise exposure on the job was deemed sufficient to implicate it as a
2

A.M.A., Guides, 6th ed. (2009).

2

contributing factor to appellant’s
Dr. Hollingsworth’s recommendation.

hearing

loss

and

authorized

hearing

aids

per

Appellant filed a claim for compensation (Form CA-7) requesting a schedule award on
June 2, 2015. In a telephone memorandum dated August 17, 2015, an OWCP claims examiner
noted informing appellant that hearing aids were authorized. OWCP compared the amount of
compensation for 3 percent binaural loss of hearing, which was 42 days, while 17 percent
monaural loss of hearing yielded 61.88 days of compensation. It determined that appellant
should get the monaural rating because it would provide a greater amount of compensation than
the binaural amount.
Appellant requested binaural hearing aids on October 7, 2015.
By decision dated October 2, 2015, OWCP granted appellant a schedule award for 17
percent loss of hearing in his left ear.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of use of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so
that there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 dB is deducted because, as the
A.M.A., Guides points out, losses below 25 dB result in no impairment in the ability to hear
everyday speech under everyday conditions.6 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five and then added to the greater loss and the total is divided by six to arrive at the amount of
the binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
6

See A.M.A., Guides 250.

3

evaluating hearing loss.7 The Board has also noted OWCP’s policy to round the calculated
percentage of impairment to the nearest whole number.8
ANALYSIS
The Board finds that OWCP properly considered the medical evidence submitted in
support of appellant’s claim and properly applied the A.M.A., Guides. A medical report was
submitted from Dr. Hollingsworth which conforms to applicable criteria. The losses at the
frequencies of 500, 1,000, 2,000, and 3,000 Hz were added and averaged and the fence of 25 dBs
was deducted.9 The remaining amount was multiplied by 1.5 to arrive at the percentage of
monaural hearing loss. Applying this formula to the hearing loss on the right did not result in a
ratable loss of hearing. Dr. Hollingsworth applied the formula to the loss of hearing on the left
and reached 16.9 percent impairment.
For a binaural hearing loss, the loss in each ear is calculated using the above formula.
The lesser loss is then multiplied by five and added to the greater loss. This amount is then
divided by six to arrive at the total binaural hearing loss. For levels recorded in the right ear of
20, 20, 20, and 20, the above formula derives 0 percent monaural loss and for levels recorded in
the left ear of 25, 35, 35, and 50, the above formula derives 16.9 percent monaural loss in the left
ear. According to the accepted formula these combine to reach 2.8 percent binaural loss of
hearing, which is rounded up to 3, the nearest whole.
The schedule provisions of FECA specify the number of weeks of compensation to be
paid for each permanent impairment listed in the schedule.10 FECA provides that a claimant is
entitled to 52 weeks of compensation for a 100 percent loss of hearing in one ear and 200 weeks
of compensation for 100 percent hearing loss in both ears. OWCP used 17 percent left ear
monaural hearing loss impairment rating (rounded up from 16.9 percent). Multiplying 17
percent by the 52 weeks provided for monaural hearing loss results in 8.84 total weeks of
compensation. With respect to the three percent binaural hearing loss impairment found by
Dr. Hollingsworth, OWCP determined that multiplying three percent by the 200 weeks provided
for binaural hearing loss would result in a total of six weeks of compensation. The Board notes
that if the allowance for monaural hearing loss would be greater than that for binaural hearing
loss, the claimant should receive the benefit of the more favorable allowance. Thus, OWCP
properly determined that appellant would receive greater compensation for his monaural left ear

7

R.B., Docket No. 15-1482 (issued December 7, 2015); E.S., 59 ECAB 249 (2007); Reynaldo R. Lichetenberger,
52 ECAB 462 (2001).
8

R.B., supra note 7; J.H., Docket No. 08-2432 (issued June 15, 2009), Robert E. Cullison, 55 ECAB 570 (2004).
See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b)
(January 2010).
9

The A.M.A., Guides points out that the loss below an average of 25 dBs is deducted as it does not result in
impairment in the ability to hear every day sounds under everyday listening conditions.
10

5 U.S.C. § 8107; 20 C.F.R. § 10.304(b).

4

hearing loss rather than for his binaural hearing loss and granted him a schedule award based on
this amount.11
In response to appellant’s allegations on appeal, the Board notes that the record
establishes that OWCP is processing appellant’s request for binaural hearing aids. There is no
final adverse decision on this issue. The record does not establish that appellant has more than
17 percent monaural loss of hearing for which he received a schedule award, that he has a ratable
impairment of the right ear,12 or that he would receive additional schedule award compensation
for his binaural loss of hearing.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 17 percent impairment due to loss of
hearing in his left ear. The Board further finds that appellant has no ratable impairment in his
right ear due to loss of hearing and that he would not receive an additional schedule award based
on binaural loss of hearing.

11

M.M., Docket No. 15-1719 (issued November 2, 2015); T.H., Docket No. 07-965 (issued August 6, 2007). As
explained, OWCP determined that appellant’s schedule award based on 17 percent monaural impairment of the left
ear which resulted in 8.84 weeks of compensation would provide more compensation than a 3 percent binaural
award, which would provide six weeks of compensation. See Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 2, Percentage Table of Schedule Awards, Form CA-699 (January 2010).
12

This does not mean that appellant has no hearing loss. It means that the extent or degree of loss is not sufficient
to show a practical impairment in hearing according to the A.M.A., Guides. See J.C., Docket No. 15-1294 (issued
August 20, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the October 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 29, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

